Hofstadter, J.
(dissenting). The basis for exchange to be employed in settlement between the parties was properly for the trial court. We must recognize the plain and undeniable fact — perhaps awkward at times — that it is not our province to retry the case — either as to liability or as to damages measuring an award — in the proper exercise of our limited power of review of the facts. Since the trial court has a superior opportunity for deciding contested issues, we should deal discreetly with its considered judgment lest we violate the essential and inherent dignity of the trial forum; in doing so, we do violence to our own. Hence, it is incumbent on us to exercise the power of review at its utmost stretch to sustain a judgment including the award — not to disturb it.
Stetter and Aurelio, JJ., concur in Per Curiam opinion; Hofstadter, J., dissents and votes to affirm in opinion.
Judgment modified, etc.